Title: From George Washington to John Hancock, 15 May 1776
From: Washington, George
To: Hancock, John


New York, [15] May 1776. “Since my last of the 11th Instant which I had the honour to address you, nothing of moment or importance has occurred, and the principal design of this, is to communicate to Congress the Intelligence I received last night from General Schuyler by a Letter of the 10th respecting the progress of our Troops in getting towards Canada, not doubting of their impatience and anxiety to hear of It and of every thing relating to the expedition—I have done myself the pleasure to extract the Substance of his Letter on this Head. . . . 
“I have Inclosed a Copy of General Schuylers Instructions to James Price Esqr. Deputy Commissary General for the regulation of his

Conduct in that department, which I received last night and which Genl Schuyler requested me to forward you; I also beg leave to lay before Congress a Copy of a Letter from Saml Stringer director of one of the Hospitals, purporting an application for an increase of Surgeons, mates &c., an Estimate of which is also Inclosed, and Submits It to them what number must be sent from hence or got elsewhere; It is highly probable that many more will be wanted in Canada, than what are already there on account of the late augmentation of the army, but I thought It most advisable to make his requis[i]tion known to Congress & to take their order & direction upon It; As to the Medicines, I shall speak to Doctr Morgan (not yet arrived) as soon as he comes, and order him to forward such as may be necessary and can be possibly spared.”
